PATRICIA L. COHEN, Judge,
concurring.
I concur simply because at trial, Defendant failed to challenge the legitimacy of the race-neutral reason put forth by the State. See State v. Taylor, 944 S.W.2d 925, 934 (Mo. banc 1997); State v. Jackson, 925 S.W.2d 856, 864 (Mo.App. W.D.1996) (after state offered its explanation, defendant did not challenge state’s explanation, thereby waiving the issue). I do not support the majority’s view of the impact of State v. McFadden, 216 S.W.3d 673 (Mo. banc 2007) (McFadden II). In particular, in light of McFadden II, and on this record, the connection between an African-American’s wearing of dreadlocks and undesirable individualism is dubious and casts serious doubt on the legitimacy of the State’s proffered race-neutral reason. See id. at 676 (referring to the State’s claim that an African American juror was struck for her “crazy red hair”, the Court opined that “whether the State’s explanation is race-neutral to begin with is dubious.”). I also question the majority’s assertion that there were “additional factors” present in McFadden II in addition to the “crazy red hair.” To the contrary, in McFadden II, the trial court rejected the “other factors” and did not permit the strike on any other basis but the red hair. Id. at 675. The Supreme Court specifically held that the “State’s justification for removing S.H. because of her hair color [was] not legitimate”, id. at 677, and consequently found a “clear Batson violation in the State’s removal of S.H. for having red hair.” Id. at 675.
Unlike tattoos, “mohawks” or even red hair, dreadlocks are closely associated with “historically black cultures.” See McCrea v. Gheraibeh, 380 S.C. 183, 669 S.E.2d 333, 335 n. 2 (2008) (“We find that counsel’s specific reference to the juror’s hair as ‘dreadlocks’ in conjunction with an otherwise vague explanation for the strike, carries with it an inherently discriminatory intent.”). Thus, where, as here, the State bases a peremptory strike on nothing more than an African-American venireper-son’s dreadlocks and a “conclusional inference” that such a person is “individualistic,” McFadden II supports a very strong argument in favor of a successful Batson challenge, assuming, of course, a defendant pursues such a challenge. See McFadden, 216 S.W.3d at 677 (“... the State fails to articulate how S.H.’s red hair, even if it *319were as unusual as the prosecutor found it, was related to the case other than another conclusional inference that S.H. was individualistic.”).